Case 1:19-cv-10378-JMF Document 33-42 Filed 02/06/20 Page 1 of 3




         EXHIBIT 42
        Case 1:19-cv-10378-JMF Document 33-42 Filed 02/06/20 Page 2 of 3




March 13, 2018                                                                         Peter N. Mantas

                                                                         Of the Bars of Ontario & New York
                                                                                   Direct +1 613 696 6886
                                                                                     pmantas@fasken.com


By Email

Alex T. Russo
Vice President
HNB Investment Corp.
225 High Ridge Road, Suite 300 West
Stamford, CT 06905

Dear Mr. Russo:

Re:    Export Development Canada v. HNB Investment Corp., National Railroad Passenger
       Corporation

We act as legal counsel in Canada to Export Development Canada (“EDC”) in the above
referenced matter.

On December 15, 2017, you wrote to our client demanding payment of US$92,947,365.00 under
a Guarantee Agreement dated November 6, 2000 between HNB Investment Corp. (“HNB”) and
EDC. You demanded immediate payment by January 3, 2018.

For the reasons explained in our client’s letter dated March 13, 2018 (attached), EDC rejects
your demand.

In addition, we have filed a Notice of Application before the Ontario Superior Court of Justice,
to address your demand for immediate payment, which was made notwithstanding the fact that
alleged Triggering Events were in dispute. As a matter of Ontario law, which is the governing
law under the Guarantee Agreement, HNB cannot demand and receive immediate payment,
under these circumstances.

You will find attached a copy of our Notice of Application. Please advise us if you will consent
to service of this Notice of Application.

Finally, we would like to arrange a call between counsel for the parties to discuss this matter. We
look forward to your response.
          Case 1:19-cv-10378-JMF Document 33-42 Filed 02/06/20 Page 3 of 3




Yours truly,

FASKEN MARTINEAU DuMOULIN LLP




Peter N. Mantas

Encls.:   Letter from EDC to HNB dated March 13, 2018
          Notice of Application dated March 13, 2018




                                                        2
